Citation Nr: 0006711	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; fiancée


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to nonservice-connected pension benefits.

The veteran testified at a video conference hearing on March 
25, 1999, before the undersigned member of the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.

During the March 1999 hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
residuals of head trauma.  This matter has not yet been 
addressed and, thus, is referred back to the RO for proper 
action.


FINDINGS OF FACT

1.  No competent evidence indicates that the veteran has 
total and permanent disability productive of unemployability.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to a nonservice-connected pension is 
plausible.



CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to a permanent and total disability rating for 
pension purposes, and, therefore, there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for pension is well-grounded if there is at 
least some evidence that:  (1) the veteran had active 
military service of 90 days or more with at least 1 day being 
during a period of war (or discharge or release from service 
during a period of war for a service-connected disability); 
(2) the veteran's annual income does not exceed the statutory 
limitations; and (3) the veteran has permanent and total 
disability productive of unemployability.  38 C.F.R. § 3.3  
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999); see also 38 U.S.C.A. § 1521(a), (j)  (West 1991).  
The third requirement requires medical evidence.  VBA Letter 
20-99-60  (August 30, 1999); see also Grottveit v. Brown,  5 
Vet. App. 91, 92-93 (1993).  

For purposes of a nonservice-connected pension:

A person shall be considered to be 
permanently and totally disabled if such 
a person is unemployable as a result of 
disability reasonably certain to continue 
throughout the lifetime of the disabled 
person, or is suffering from (1) any 
disability which is sufficient to render 
it impossible for the average person to 
follow a substantially gainful 
occupation, but only if it is reasonably 
certain that such disability will 
continue throughout the life of the 
disabled person; or (2) any disease or 
disorder determined by the Secretary to 
be of such a nature or extent as to 
justify a determination that persons 
suffering therefrom are permanently and 
totally disabled.

38 U.S.C.A. § 1502(a)  (West 1991).  In determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's DD-214 shows that he served on active duty in 
the United States Navy from May 1963 to January 1967, 
including service in the Republic of Vietnam during the 
Vietnam era.

Service medical records show that the veteran was noted to 
have mild headaches, dental cavities, occasional chest pain, 
occasional leg cramps, and mild anxiety at the time of his 
induction medical examination report, dated April 1963.  His 
January 1967 separation medical examination report shows no 
physical defects at the time of that examination, other than 
identifying body marks, scars, or tattoos.

The veteran's February 1996 Application for Pension, VA Form 
21-526, indicates that he sought such benefits on the basis 
of left eye cataracts and right eye glaucoma, incurred in 
1992 and that rendered him blind or with severe visual 
impairment.  He also indicated that he had a herniated disc, 
incurred in 1991.  In the application, the veteran noted that 
he was unemployed and last worked in January 1996.  He had 
not submitted a claim with, nor received disability benefits 
from, the Social Security Administration (SSA).  He completed 
education through the 12th grade, and had office equipment 
repair certification.  He indicated former employment in 
maintenance from August 1991 to February 1993, earning 
$40,000 during that time period.  He reported no current 
assets or recurring income.

A February 1992 statement from a Dr. John Beckum indicates 
that the veteran's eyes were examined in February 1992.  Best 
corrected vision was 20/20 bilaterally.  Assessment was that 
he had suspected glaucoma.  The veteran was ordered for 
follow-up, but refused on two occasions.

A February 1998 VA eye examination report shows that the 
veteran's right eye confrontational field was full, but that 
the measurements for the left eye were unreliable due to 
depressed visual acuity.  Vision was corrected to 20/20 in 
the right eye, both near and far.  Left eye was corrected to 
only hand movement.  After diagnostic testing, impression was 
essentially normal vision in the right eye, with 4+ ischemic 
optic neuropathy in the left eye.  Intraocular pressures were 
under control.  The veteran reported a history of head 
trauma, which could be an etiology of his vision loss in the 
left eye.

In his September 1998 Substantive Appeal, the veteran 
asserted that his eye condition greatly affected his ability 
to maintain gainful employment, and that he had been unable 
to work since 1993.  He stated that his profession was as a 
maintenance worker, and that his eyesight left him with no 
employment options.

In October 1998, the RO received VA outpatient treatment 
records dated from August 1997 to March 1998.  The records 
show that the veteran was seen with complaints of blurred 
vision in the left eye, headaches, and dizziness.  After 
complete eye examination, assessment was end-stage glaucoma, 
left eye, secondary to traumatic angle recession.  There was 
also evidence of angle recession in the right eye.  Follow-up 
records show that he had a loss of vision in his left eye and 
increased ocular pressure in the right eye.  Vision in the 
right eye was correctable to 20/20.  The veteran was provided 
eyewear and medication for glaucoma.

A February 1998 VA general medical examination report 
reflects, as medical history provided by the veteran, that he 
had a long history of glaucoma and cataracts.  He also 
indicated a history of headaches and a right lower back 
strain.  The back strain was incurred 20 years ago and 
recurred 10 year ago, but had not been a problem since that 
time.  Physical examination revealed no physical defects.  
The veteran's musculoskeletal system was "completely 
normal."  Diagnosis was "healthy male with advanced ocular 
pathology (cataracts and glaucoma)."


During the veteran's March 1999 personal hearing, he 
testified that he lost his eyesight in 1993, and that he had 
to change jobs due to his eyesight.  He indicated that he 
currently worked in hotel engineering.  He reported that he 
had difficulty renewing his driver's license.  Recently, he 
worked 7 days per week and was not able to get time off, 
working anywhere from 40 to 56 hours per week.  He stated 
that he also had headaches and a herniated disc in his back.  
He had not applied for SSA benefits.

III.  Analysis

The law provides that nonservice-connected pension benefits 
are available to veterans who are deemed permanently and 
totally disabled and who meet certain income and service 
requirements.  38 U.S.C.A. §§  1521, 1522  (West 1991).  
Ordinarily, a veteran must have served on active duty in the 
military for 90 days or more during a period of war; have 
annual income that does not exceed the maximum allowable 
pension rate; and be permanently and totally disabled from 
nonservice-connected disability not due to willful 
misconduct.  38 C.F.R. § 3.3  (1999).  There must be some 
evidence in the claims file indicating that each of these 
three requirements are met for the veteran's claim to be well 
grounded and adjudicated on the merits.  38 C.F.R. § 3.3  
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999).

In this case, the Board finds evidence that the veteran 
served for 90 days or more during a period of war, namely his 
DD-214.

In regard to the income limitations, the Board notes that the 
veteran's February 1996 application for VA pension indicates 
that he was unemployed and had no income or assets.  More 
recently, however, he testified that he had a full-time job 
in hotel engineering and was working up to 56 hours per week.  
Overall, the Board is not able to assess whether or not the 
veteran currently exceeds the annual income limitations for 
VA pension purposes.  However, that his February 1996 
application shows no such income is some evidence that he 
does not exceed those limitations.  It is sufficient evidence 
for purposes of a well grounded claim.

The last requirement for a well grounded claim is medical 
evidence indicating that the veteran has permanent and total 
disability that renders him unemployable.  In Brown v. 
Derwinski, 2 Vet. App. 444  (1992), the United States Court 
of  Appeals for Veterans Claims (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2)  (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 4.17  (1999).  The two ways that 
permanent and total disability can be shown under the law are 
as follows:  (1) the veteran must be unemployable as a result 
of a lifetime disability (the "subjective" standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation (the 
"objective" standard which is based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17.).  Id; see 38 U.S.C.A. § 1502(a)(1), (2)  
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19  (1999).  

After careful review of the record, the Board finds no 
evidence that the veteran meets either the "objective" or 
"subjective" standards for permanent and total disability.  
In his application, the veteran indicated that he was 
entitled to VA pension due to a loss of vision in his left 
eye.  The objective medical evidence shows that he has hand 
movement vision in his left eye and 20/20 corrected vision in 
his right eye.  Under the Schedule for Rating Disabilities, 
this degree of disability warrants a 30 percent disability 
rating, at most.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6013, 6070  (1999).  The veteran also indicated that he had a 
herniated disc in his low back.  However, the 1998 VA 
examination report shows that he had no low back complaints 
at the time of that examination, that his musculoskeletal 
system was "completely normal," and that, overall, he was a 
"healthy male."  As such, the Board finds no ratable low 
back disorder.  Overall, the Board finds no evidence 
indicating that the veteran meets the "objective" standard 
for permanent and total disability.  See 38 C.F.R. §§ 4.16, 
4.17  (1999)  (objective unemployability requires one 
disability rated as 60 percent disabling, or, if more than 
one disability, then one rated as 40 percent disabling and 
sufficient other disability for a 70 percent combined 
rating.).  Secondly, the claims file contains no independent 
evidence suggesting that the veteran, from a "subjective" 
standpoint, is unemployable.  In fact, the evidence supports 
the opposite conclusion.  The evidence shows that the 
veteran's only disability is the loss of most vision in his 
left eye, a disorder that did not prevent him from obtaining 
a driver's license.  It shows that he is not in receipt of 
SSA disability benefits.  Most significantly, it shows that 
he is currently employed on a full-time basis.  From his own 
hearing testimony, it appears that he works up to 56 hours 
per week and, rather than being unable to work, has "been 
working seven days a week" with "no time off."

Overall, the Board must conclude that the veteran's claim is 
not well grounded.  There is no independent evidence in the 
claims file indicating that he is unemployable.  That the 
veteran has asserted that he is totally unemployable is not 
sufficient.  See VBA Letter 20-99-60  (August 30, 1999); see 
also Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993); see 
also Van Hoose v. Brown, 4 Vet. App. 361  (1993) (the issue 
is whether the veteran is capable of performing the physical 
and mental acts required of employment, not whether he can 
find employment).  This is especially true in light of the 
fact that he was most recently fully employed.

The Board recognizes that the veteran's burden of submitting 
a well grounded claim is subject to a very liberal 
interpretation, and carries a low threshold of evidence.  
However, it is a burden nonetheless.  This case differs from 
Vargas-Gonzalez v. West.  In that case, the Court found the 
veteran's claim well grounded because he had submitted 
plausible, independent evidence showing that he had to resign 
from a job due to health problems and that he was in receipt 
of state-sponsored disability benefits.  Vargus-Gonzalez, 12 
Vet. App. at 328.  Similarly, the Court in Masors v. 
Derwinski, 2 Vet. App. 181  (1992), held that a claim for 
nonservice-connected pension was well grounded because the 
veteran had submitted evidence that he was in receipt of SSA 
disability benefits, as well as private medical opinions 
concluding that he would have difficulty maintaining regular 
employment.  Masors, 2 Vet. App. at 186.  This case is 
entirely different in that there is no independent evidence 
of unemployability.  In fact, as stated above, the veteran is 
fully employed.

IV.  Conclusion

In light of the above, the Board finds that the veteran's 
claim is not well grounded.  Therefore, the Board cannot 
decide it on the merits.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993) (if a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it).  The claim must be 
denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to a permanent and total disability 
rating for pension purposes is not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

